Allow me, Sir, to offer
you, and the Republic of Guyana, sincere congratulations on
your election as President of the General Assembly at its
forty-eighth session. This session is taking place at a
moment of world history which everyone agrees to be
exceptional, so it is particularly important that it be as
successful as possible. The fact that you are guiding its
work encourages me to hope that it will be so.
Let me also take this opportunity to express my
gratitude for the contribution of the former Foreign Minister
of the Republic of Bulgaria, His Excellency Mr. Stoyan
Ganev, as President of the Assembly at its forty-seventh
session.
The very presence of Slovenia as an independent State
and a Member of the United Nations is adequate testimony
to the fact that the world has fundamentally changed.
Together with a series of other countries that are either
newly founded or have disengaged themselves from the
shackles of limited sovereignty - or both simultaneously -
Slovenia was not, of course, only an object of those changes,
but a protagonist in them. The motive force for these
changes was the democratic aspirations of nations, their
democratic movements and prominent individuals from all
spheres of social life. Many of the basic principles of the
United Nations Charter, especially the principle of respect
for human rights, motivated the democratic movements in
their struggle for political and economic change.
We should not forget that fact today as we watch the
processes under way in the part of the world formerly
known as the East. The tragic events which we perceive as
having resulted from those very changes should not blur the
memories of the movement for the freedom and dignity of
men and women as individuals and as members of
historically, culturally and linguistically defined entities. The
difficulties faced by the new democracies were expected.
Yet they are strengthening democratic institutions and the
effectiveness of democratic mechanisms. On the other hand,
in another - the smaller -part of the East, there is an orgy of
destructive violence caused by inconceivable hatred.
The old terminology, transferred to the notion of
"countries of the former East", obstructs a real understanding
of current events in the part of the world to which it refers.
Ideological notions should be replaced by terminology that
respects the cultural and historical characteristics of
individual regions, which in recent history all known politics
and ideologies have tried to obliterate.
The former socialist countries that earlier on had
developed democracy movements are now experiencing
secure democratic development. On the other hand, in those
countries with totalitarian regimes that were suddenly
confronted with the end of the bipolar world and where
democratic movements were barely incipient, the ensuing
ideological vacuum led to nationalism accompanied by
expansionism and grave violations of human rights and of
the rights of minorities. Former Yugoslavia, a typical multi-
ethnic State, a federation composed of six different
territorially defined members, experienced the consequences
of these distinctions within its former borders, and for that
reason could not survive.
Every region has its own particular characteristics.
Respecting them would to a great extent facilitate
stabilization and the prospects of peaceful development on
the basis of multilateral cooperation. It is not just for
Europe in the wider sense that this is valid, although it is
true that the processes of change are most pronounced in this
region, for better or for worse. The changes I am referring
to put seriously to the test most of the principles of
international cooperation and most of the mechanisms
created to enhance it. The right to self-determination is a
case in point. This right, on the one hand, was denied to
some nations while on the other hand the misuse of the same
Forty-eighth session - 29 September l993 11
principle for carrying out aggressive expansionism and
land-grabs has been tolerated.
The role of the United Nations has greatly increased
since the end of the cold war, and the Organization is
confronted with a number of issues that have to be tackled
in a new way commensurate to the new atmosphere. Now
it is more or less clear to everybody that we cannot do
without new concepts and new mechanisms within this
Organization to enable it to react in accordance with the
requirements of the time. It is of crucial importance to
strengthen human rights and democracy within countries and
to reflect this equally in their interrelations.
There are great expectations that the United Nations
will face these issues and will be able to adapt itself
efficiently. In order to do this the General Assembly should
make proposals in this regard. Let me mention some of the
fields that these proposals could embrace.
International law needs a further evolution of
substantive provisions and consensual mechanisms for their
implementation. The principle of non-interference in the
internal affairs of States should be reaffirmed, though it
should be sensibly qualified by adequate internationally
defined standards. International cooperation and the
interdependence of all States are continuously diminishing
the scope of matters which are essentially within the
domestic jurisdiction of States, while the scope of legitimate
international action is being expanded. In this context there
appears to be an opportunity for further protection of human
rights, the rights of ethnic minorities and the environment.
The Conference on Human Rights which took place in
Vienna last June confirmed global standards of respect for
and protection of human rights and recommended the
establishment of a high commissioner for human rights.
Slovenia intends to submit during this session proposals for
enhancing the activities of the United Nations in the field of
human rights, strengthening the Centre for Human Rights
and the establishment of a high commissioner for human
rights.
Economic cooperation is of particular importance.
Cooperation in the framework of a series of existing
international organizations and integrations must be seen in
the context of its extension to new members. Agreements
on economic cooperation between members and
non-members of trading blocs are already being concluded,
although sometimes too slowly. In any case, it is important
that these associations should not close the door to the new
democracies, since this could greatly impede the
development of market economies in the new democracies
at the very start. It is to be hoped that regional Economic
Commissions, specialized agencies of the United Nations and
international financial institutions will use their influence in
order to help remove obstacles.
At the Earth Summit in Rio last year we took part in
the efforts for closer international cooperation on the
environment. We will render all possible support to the
United Nations to achieve the aims of the Rio Conference,
including sustainable development, and to simultaneously
detect new problems in this field. Of course, success will
elude us if there is no adequate supervision or sanctions.
European security since the end of the cold war has
acquired different faces, and new countries have entered the
European scene. Some military arrangements with purported
defence aims have disbanded, and a number of countries are
looking for new arrangements to safeguard their security.
This represents an opportunity that should not be lost.
Europe should be able to fill the security vacuum with
democratic, forward-looking and adequate security
arrangements for all, the more so since it is the first time in
history that security is not bound to increased defence
spending. This is encouraging. On the other hand, we are
facing the danger of new outbreaks in different regions.
This situation, more than anything else, requires preventive
diplomacy, which should, by its very nature, be a matter of
coordination for the United Nations, whose views should be
formed in the General Assembly and the Security Council.
Existing security associations, such as the North Atlantic
Treaty Organization (NATO) the Conference on Security and
Cooperation in Europe (CSCE) and the Western European
Union (WEU) should be systematically extended, and care
should be taken to see that there is coordination between
them and decision-making institutions of the United Nations.
The agreement between the United Nations and the CSCE
signed in May this year is encouraging from this point of
view. It may be useful to seriously consider creating forces
for rapid action, wherever timely action firmly authorized by
the Security Council could prevent a crisis.
During the last two years Slovenia has radically and
unilaterally restricted its own military potential. More than
half of the military facilities of the former Yugoslav army on
Slovenian territory have been committed to civilian needs.
However, the Republic of Slovenia remains subject to the
arms embargo which the Security Council imposed on the
former Yugoslavia. Unfortunately, this measure did not
produce the desired effect in other parts of the former
Yugoslavia; on the contrary, it has prevented the victims of
aggression from effectively defending themselves. It is our
12 General Assembly - Forty-eighth session
view that it is high time the Security Council reconsidered
this measure and adjusted it to realities.
I am sure that I am not alone in the view that all the
new dilemmas that the world is facing also require reform of
the structures and mechanisms of the United Nations. The
General Assembly should more fully utilize its own
competence in this sense for dealing with situations and take
steps to settle international relations matters. The Security
Council, in view of the new circumstances in the world and
the nature of current problems, would appear to need some
modification so as to be able to react more flexibly and
effectively. It would be wise to increase its membership
appropriately to make it more representative and to
strengthen its responsibility to United Nations Member States
through the General Assembly. Further, strengthening the
professional competence of the Secretariat could be
envisaged, thereby improving conditions for the effective
operation of the Secretary-General. The current state of the
world, in which we are simultaneously confronted with
possible dangerous consequences of otherwise welcome
changes and with the well-known mounting problems of
developing countries, of course demands increased efficiency
of existing and perhaps new mechanisms. This means that
it will also be impossible to avoid the question of settling the
regular financing of the United Nations.
In closing I must unfortunately also touch on a matter
that has already disturbed and concerned the international
community for far too long: the crisis in some parts of the
former Yugoslavia. Slovenia, despite being near the regions
of armed conflict in Croatia and in Bosnia and Herzegovina,
has not been directly involved in the problems that have
been the cause of armed conflict for the last two years. This
does not, of course, mean that people of Slovenia and the
Slovene Government are indifferent. The Republic of
Slovenia is respecting sanctions and is cooperating in all
efforts by the international community to bring peace to
these countries. We have submitted proposals in order to
alleviate the crisis, find a political solution and cut short the
war and suffering. Unfortunately, the war still rages on.
We are constantly reminded of this by the presence of
70,000 refugees living in Slovenia. Caring for them is no
small burden for the 2 million inhabitants of Slovenia, even
though we have the cooperation of the United Nations High
Commissioner for Refugees. However, international aid for
refugees is decreasing.
In our view, it is crucial to abide by all the principles
on which the international order after the end of cold war
should be based. This would encourage the newly founded
Federal Republic of Yugoslavia to follow these principles
and, like other States founded on the territory of the former
Yugoslavia, to seek membership in the United Nations in
accordance with the Charter. The political and economic
interests of all members of the former Yugoslavia can begin
to be met only through negotiations, on an equal legal
footing, on the succession of the former Yugoslavia.
Slovenia supports, and will continue to support, all
initiatives to create a better world that provides adequate
prospects for the coming generations - a world based on the
mutual interests of the entire international community,
without the horrors of war, poverty and social distress, a
world in which human rights and the dignity of every
individual are standards respected by all Governments.
I wish the General Assembly every success at the
current session in its work towards this goal.
